ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
The Boeing Company                              )     ASBCA No. 58915
                                                )
Under Contract No. N00024-98-C-5362 et al. )

APPEARANCES FOR THE APPELLANT:                        Andrew E. Shipley, Esq.
                                                      Seth H. Locke, Esq.
                                                       Perkins Coie
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Carol L. Matsunaga, Esq.
                                                       Senior Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 3 February 2016


                                                 /MARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58915, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals